UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A-1 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 Commission file number 000-27094 FIRST AMERICAN SCIENTIFIC CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) # 201 – 30758 South Fraser Way Abbotsford, British Columbia CanadaV2T 6L4 (Address of principal executive offices, including zip code) (604) 850-8959 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES []NO [X] Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act:YES [X]NO [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES []NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of October 12, 2011,$4,598,900 At October 12, 2011, 199,952,195 shares of the registrant’s common stock were outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company'sAnnualReport on Form 10-K for the year endedJune 30, 2011, filed with the Securities and Exchange Commission onNovember 14, 2011 (the "Form 10-K"), isto amend the inactive data exhibits.Further, there are insignificant rounding changes to the financial statements. No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K continues to speak as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. TABLE OF CONTENTS Page No. PART I Item 1. Business. 3 Item 1A. Risk Factors. 8 Item 1B. Unresolved Staff Comments. 8 Item 2. Properties. 9 Item 3. Legal Proceedings. 9 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 9 Item 6. Selected Financial Data. 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 8. Financial Statements and Supplementary Data. 14 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 31 Item 9A. Controls and Procedures. 31 Item 9B. Other Information. 32 PART III Item 10. Directors, Executive Officers and Corporate Governance. 33 Item 11. Executive Compensation. 35 Item 12. Security Ownership of Certain Beneficial Owners and Management andRelated Stockholder Matters. 38 Item 13. Certain Relationships and Related Transactions, and Director Independence. 39 Item 14. Principal Accountant Fees and Services. 39 PART IV Item 15. Exhibits and Financial Statement Schedules. 40 Signatures 42 Exhibit Index 43 -2- PART I ITEM 1.BUSINESS. General FIRST AMERICAN SCIENTIFIC CORP. (the “Company” or “FASC”) was incorporated under the laws of Nevada on April 12, 1995. The Company owns the patented kinetic disintegration system called the KDS Micronex System and three additional process patents using the equipment. The System consists of an electrically powered disintegration/drying chamber and feeding system that utilizes kinetic energy and standing sound waves to pulverize various waste materials such as biomass (wood waste), pulp sludge, animal waste, food waste, rubber, glass, and other feed stocks into valuable, fine, dry, talcum-like powders that can be used as a combustible fuel or a high nutrient fertilizer. The goal of the Company is to identify and develop commercially viable “waste to resources” industrial applications for the KDS System, then market, manufacture, sell, lease and/or license it to end users in the forest and pulp and paper industries, in agriculture, in recycling, and others. Applications of the KDS System 1.Converting Biomass to Combustible Fuel or Fertilizer The Company’s research and testing to date indicates that the highest potential use for the equipment is found in pulverizing and drying (micronizing) biomass (wood waste) into a fine, dry combustible fuel that can be incinerated in specialized burners to create BTUs (heat energy), which, in turn, can be converted to electrical power through conventional means. For biomass, the critical value of the process is its ability to act as an industrial dryer which can extract water from wood at below boiling temperature at a significantly lower cost than through other conventional methods. 2.Drying and Grinding of Pulp Sludge The Company has processed wet (80% moisture) pulp sludge, and has shown that potential exists in converting waste pulp sludge to a dry, fibre-like powder and releasing the kaolin clay concurrently, then burning to create BTUs which are recycled back into the paper making process as heat and/or electrical power. This could reduce energy costs, disposal costs, and environmental problems in the pulp and paper industry. 3.Drying and Grinding Animal Waste/Municipal Sewage/Food Waste When micronizing animal manures, the system has proven its ability to kill 99% of all pathogens and coliforms during processing earning it an EPA rating as a pesticide device with registered establishment number 73753 CAN - 001 granted to the Company in January 2001. This cleansing of these types of waste products could bring large animal and poultry producers into compliance with EPA regulations as well as create a nutrient rich “clean” end product suitable for recycling as fertilizer.When micronizing a mixture of food waste, wood waste and chicken manure, a fine, dry, pathogen-free dry powder is produced which is suitable as a high nutrient fertilizer base, as a filler, or, depending on the content, as cattle feed. 4.Pulverizing of Mineral Rock to Release Precious Metals When micronizing mineral rock, the process reduces the rock to a consistent fine dry powder as small as -400 mesh which has proven sufficient to separate and release precious and heavy metals mechanically without the use of chemicals. Development work continues to increase the durability of the equipment to withstand the heavy wear imposed when processing hard rock. Although the process has proven to be 97% efficient, commercially viable processing volumes have not yet been achieved. This process has now been patented. -3- 5.Micronizing Scrap Rubber When micronizing rubber, a cryogenic cooling process can facilitate the recycling of scrap rubber by pre-freezing it in a cooling chamber and injecting it through a pneumatic feed system into a pulverizing chamber. The method has proven that the KDS system can pulverize (shatter) rubber into a fine mesh suitable for re-cycling as a base material for other rubber based products. Commercially viable quantities are not yet proven. This process has now been patented, but no further work has been done due to lack of funding. 6.Micronizing of Recycled Glass When micronizing glass, the process reduces it to a consistent fine dry powder as small as 20 microns which can be used as a strengthener in asphalt, concrete and ceramics. The KDS Equipment The KDS uses a patented high speed rotary action to create sufficient kinetic energy to pulverize and dry (micronize) raw materials that are introduced into the chamber without cutting. The KDS machine weighs approximately five tons and measures sixteen feet high, by ten feet long by eight feet wide. It is powered by a 150 or 250 hp main drive electric motor and uses 5 smaller ancillary motors to move product through the chamber and discharge. The feed material is typically one inch in diameter and carried by a pneumatic lift or conveyor and material grading system, passing through the KDS system at various rates, dependent upon product size, moisture content and hardness. The life span of the KDS machine is greater than ten (10) years and requires ongoing service and replacement of consumables. Routine maintenance is minimal and requires less than thirty minutes per day and twenty-four hour servicing twice a year. There are currently three models and variations thereof available designed for various feedstocks and applications. Patents Issued Device and Method for Comminution – US Patent #6,024,307 and Canadian patent # 2,218,429 A patent was issued for the KDS as a device for comminution on November 24, 1998 under U.S. patent number6,024,307. Cryogenic Comminution of Rubber – US Patent # 6,655,167 B2 On April 20, 2001, the Company filed a patent application in the United States to protect its research into developing a process for cryogenically freezing non-tire scrap rubber and processing it into a micro-fine powder using the KDS equipment. The patent was issued on December 2, 2003. Method of Recovery of Precious Metal and Heavy Minerals – US Patent # 6,682,005 B2 On May 4, 2001, the Company filed a patent application in the United States to protect its research into developing a process for disintegrating and separating precious metal from hard rock without the use of chemicals. The patent was issued on January 27, 2004. Method for Recovery of Fuel and Clay from Biomass – US Patent # 7481385 B2 In November 2002, the Company filed a patent application in the United States to protect its research for processing wet biomass through the KDS equipment. Some of the subject matter in the application was approved as unique and the new patent was issued on January 27, 2009. -4- Recovery of Fuel and Clay from Biomass – Japanese Patent # 4487268 In January 2004, the Company filed a patent application in Japan to protect its research for the processing of wet biomass through the KDS equipment. Some of the subject matter in the application was approved as unique and the new patent was issued on April 9, 2010. A Comminuting and Drying Method and its Process – Japanese Patent # 4546409 In March 2006, the Company filed a patent application in Japan to protect its technology for the process of comminution and drying of materials and its process.The application was approved as unique and the new patent was issued on July 9, 2010. Dispositivo y Metodo Para Pulverizar – Mexico Patent # 212680 A patent for a “machine and method for pulvering” based on the core US patent was issued by the Instituto Mexicano de la Propiedad Industrial on February 27, 2003. Ownership of Patents All patents issued and rights to the technology are owned by the company free and clear of any encumbrances. Research and Development The Company continues to focus on improving the KDS equipment’s processing capacity and improve efficiencies for several different applications. The Company has determined that processing of softer materials such as biomass and pulp sludge currently represent the highest and best use for our technology and the most probable to generate sales. A fully equipped demonstration facility is set up in Abbotsford, Canada, to perfect the sludge application and improve the KDS machine drying capabilities. Progress will be announced as it materializes, but, presently, due to cash flow limitations, new research is moving ahead only as funds become available. Government/Environment Regulation The Company is subject to various federal, provincial and local environmental laws and regulations. Management believes that the Company’s operations currently comply in all material respects with applicable laws and regulations. Management believes the trend in environmental litigation and regulation is toward stricter standards, and that these stricter standards may result in higher costs for the Company and its competitors. Such changes in the laws and regulations may require the Company to make additional capital expenditures which, while not presently estimable with certainty, are not presently expected to be material. Costs for environmental compliance and waste disposal have not been material in the past. In the future, stricter regulations may increase the demand for our products which offer solutions to some environmental problems. Manufacturing The Company contracts with a Canadian manufacturer for the production of the KDS machine at a fixed price on a case by case basis. Engineering and design assistance are also provided by the manufacturer. Our licensees in Malaysia, Japan, and Korea provide for local manufacturing in those countries subject to certain conditions. -5- Technology Licenses granted as of June 30, 2011 First American Scientific Corp ( Malaysia ) Bhd. Sdn. – 50/50 joint venture In July 2004, the Company entered into a joint venture agreement with two Malaysian companies to sell and market the KDS Micronex Machine in Malaysia.Under the terms of the agreement the joint venture was required to purchase one KDS Micronex Machine and set up a demonstration plant in Malaysia. In August 2004, the Company received 50 % of the outstanding shares of common stock of the joint venture in lieu of payment of a license fee.The license covers Malaysia, Thailand, Singapore, and Indonesia. FASCM pays a royalty to FASC for each machine manufactured and sold in the territory. The joint venture sold and delivered three KDS machines during the fiscal year 2011. Royalties received in fiscal year 2011 amounted to $70,363.00 on three sales. JP FASKorea Co Ltd, 50/50 - joint venture – South Korea In October 2008, the Company signed a new exclusive license agreement for the manufacturing and marketing of the KDS System in South Korea with JP FASKorea Co. Ltd. As part of the agreement, JP FASKorea Co. Ltd assumed prior obligations of JNK Heaters, the previous Korean License who purchased and installed a fully operational KDS at its facility in Seoul. JP FASKorea Co Ltd. pays royalties for each machine sold in Korea. No KDS machines have been sold for the fiscal year 2011 under this agreement. JP Steelplantech Company – License for Japan In September 2005, the Company signed an exclusive license agreement for manufacturing and marketing the KDS System in Japan with JP Steelplantech Company of Yokohama, Japan.JP Steel Plantech Co. is a well-established engineering and equipment manufacturing company owned by four Japanese steel industry companies; Kawasaki Heavy Industries (KHI), Hitachi Zosen (HITZ), JFE Engineering (JFE) and Sumitomo Heavy Industries (SHI).As part of the agreement JP Steel paid an upfront licensing fee and purchased and installed a fully operational KDS at its facility in Yokohama to be used for sales demonstrations and research purposes. JP Steel must also pay a royalty to FASC for each machine manufactured and sold in Japan.No KDS machines have been sold for the fiscal year 2011 under this agreement. Cover Technologies Inc – License for Eastern USA In October 2008, we signed an exclusive marketing license with Cover Technologies Incfor the states of New York, New Jersey, Massachusetts, Connecticut, Rhode Island, Vermont, New Hampshire, Maine and Florida.One condition of exclusivity was that they purchase a demonstration machine and adapt it to the local market conditions.The machine has now been set up and is operational. The customer is now developing applications for the paper and biomass industries on the eastern seaboard of the USA. No other KDS machines have been sold so far under this agreement. SIA EHT Engineering – License for Latvia In October 2009, we signed an exclusive marketing agreement with SIA EHT Engineeringfor Latvia, Lithuania, and Estonia.One condition of exclusivity was that they purchase a demonstration machine and adapt it to the local market conditions.The customer is has developed a unique algae-based fertilizer which it sells in Northern Africa. The first demonstration machine was delivered in 2009 and is operational.No other KDS machines have been sold this year in Latvia. -6- Sodif S.A. de C.V. – License for Mexico In June 2007 we signed an exclusive marketing agreement with Sodif S.A. de C.V. in Mexico.One condition of exclusivity was that they purchase a demonstration machine and adapt it to the local market conditions.The machine has been delivered and is operational. The customer is now developing a unique food product which it plans to launch in the near future.No other KDS machines have been sold so far under this agreement. No KDS machines were sold this year in Mexico. Other Contracts and Agreements Agreement in Principle – Brazil On November 11, 2008, the Company signed an agreement to form a joint venture to be named First American Scientific Brazil Ltda. for the manufacture, marketing, and operation of KDS equipment in Brazil. During subsequent negotiations, it was decided to grant a license to the Brazilian group rather than form a joint venture.A new agreement has been reached and is now being translated into Portuguese which is still pending. Marketing Agreements During the year, we signed non-exclusive marketing agreements with several groups to promote the KDS equipment to customers in the USA and Canada. Employment Agreements with Senior Management On July 1, 2008, the Company signed Employment Agreements with two of its senior officers providing an option for the issue of stock in lieu of payment for unpaid salaries and loans, grant of annual stock options, and provisions for compensation on termination due to change of control or otherwise, and to provide for collateral for unpaid debts. In case of early termination, these agreements provide for an acceleration of the total contracted amount due until the end of term of the contract, and an immediate vesting of all stock options to be granted. Deposits received on future sales. In May 2007, Company received a deposit of $118,764 for the sale of one KDS machine from a customer in Europe. The machine was fabricated and ready for shipment. The balance of the purchase price was never received as the customer was unable to obtain financing and the machine was not delivered to the customer.At this point in time all communications with the customer have ceased. Since specialty components were used and we had no further contact with the customer, the deposit was deemed non-refundable and recorded as income in fiscal year 2008. In August 2010, the customer resurfaced and requested a refund. We advised them that the deposit was non-refundable, but agreed to apply the deposit as a credit against a future machine purchase at current market prices.The customer is not prepared to complete the purchase at present, but if they do, we will apply their original deposit and record a settlement amount at that time. Market The KDS machine has proven viable for softer industrial rock, such as gypsum and zeolite, wood chips or chicken manure (embedded in sawdust), and any biomass at moisture levels below 60%. The Company continues to research and seek potential markets where operation of the equipment is economically viable. Improvements to the equipment continue and we are constantly experimenting to find solutions that increase throughput on various types of products. Each situation presents unique hurdles to be overcome. In the case of rubber, feedstock becomes elastic with rise in temperature and must be pre-frozen before processing to maintain efficient shattering. In the case of biomass and pulp sludge, the product should not exceed 60% moisture content to avoid clogging of the equipment. Wetter feedstock up to 80% can be processed when mixed with a dryer material. In the case of minerals rock, chains must be replaced with hardened steel bars to avoid rapid wear and breakage. In the case of human and animal waste, a de-watering is required prior to processing. Some of these adaptations require additional research and until implemented, there is no certainty that the equipment will be accepted in all the proposed markets. -7- Competition The Company has competition from other producers of microfine powders, most of who must use a series of equipment to achieve similar results. Some have much greater financial resources than the Company, but the Company believes its system is more cost effective than these competitors and that we can reasonably expect to attract a share of the marketplace. Company Facilities The Company’s corporate offices and demonstration facility are located at 201 -30758 South Fraser Way, Abbotsford, British Columbia, Canada, V2T 6L4. The phone numbers are (604) 850 - 8959 and the fax numbers are (604) 850 - 8904. Subsidiaries and other equity positions Canada - First American Scientific ( Canada ) Ltd. - 100 % owned by FASC The Company owns 100% of the outstanding shares of common stock of First American Scientific (Canada) Ltd, a BC company which was formed for the purpose of providing research, development, and other services to FASC and its Canadian customers and licensees. The Company changed its name from First American Power Corp to First American Scientific (Canada) Ltd. on May 26, 2005. First American Scientific Corp. (Malaysia) Bhd. Sdn, 50/50 joint venture As of June 30, 2011, the Company had a 50% non-controlling joint venture ownership interest in First American Scientific Malaysia Bhd. Sdn. The joint venture acts as marketing and manufacturing representative under licenses for Malaysia, Thailand, Singapore, and Indonesia. On June 30, 2009, due to the lack of availability of audited financial reports from Malaysia, it was concluded that there is some doubt regarding the ability of the joint venture to continue as a going concern and we have fully impaired the carrying value of our interest in the Malaysian joint venture. JP FASKorea Co. Ltd. 50/50 joint venture – South Korea As of June 30, 2011, the Company had a 50% non-controlling joint venture ownership interest in JP FASKorea Co. Ltd. The joint venture acts as marketing and manufacturing representative under licenses for South Korea. On June 30, 2009, due to the lack of availability of audited financial reports, it was concluded that there is some doubt regarding the ability of the joint venture to operate as going concern and we have fully impaired the carrying value of our interest in the Korean joint venture. Employees First American Scientific (Canada) Ltd. currently has one full-time employee in Canada.The company also retains outside consultants and sub-contractors when necessary. ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. -8- ITEM 2.DESCRIPTION OF PROPERTIES. The Company owns no real property. It leases 2000 square feet of office space at 201 – 30758 South Fraser Way, Abbotsford, British Columbia, Canada V2T 6L4. The office is leased from ConWest Developments Ltd. pursuant to a 3 year lease agreement. The rent is Cdn $1,200 per month. In addition, the Company’s demonstration facility is set up on the adjacent site operated by Mainland Machinery Ltd., our equipment fabricator. Memorandum of Understanding – Hong Kong As of June 30, 2011, The Company has reached an agreement with a Hong Kong engineering firm to run demonstration trials processing sludge from a waste water treatment site in Mainland China. Formal plans and documentation have been finalized and the machine has been shipped. The project, if successful, will result in the sale of one KDS machine, and could expand to include further multiple sales. ITEM 3.LEGAL PROCEEDINGS. Pending Litigation On October 1, 2010, the Company’s subsidiary, First American Scientific (Canada) Ltd., received notice that they have been jointly named as a defendant along with our manufacturer in a statement of claim filed in the Supreme Court of Newfoundland and Labrador Action 2for breach of warranty and compensatory damages.The claim is for unspecified general, special, punitive and aggravated damages.The Company denies any wrong doing, and considers the claims to be frivolous.At this time, the Company is unable to determine if any loss is probable or estimate a range of a loss. PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDERS MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. The Company’s shares of common stock are traded on the OTC Bulletin Board operated by the Financial Industry Regulatory Authority or FINRA under the symbol FASC. The following table sets forth the quarterly high and low bid prices per share for the Company’s common stock, as reported by the OTC Bulletin Board for the calendar years indicated. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. Quarter ended High Low June 30, 2011 $ $ March 31, 2011 $ $ December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ December 31, 2009 $ $ September 30, 2009 $ $ -9- On September 26, 2011, the closing price of the Company’s common stock, as reported by the OTC Bulletin Board was $0.03. As of June 30, 2011, there were a total of 199,952,185 shares of common stock issued and outstanding. Of these shares, all are free trading with the exception of approximately 12,000,000 shares which may only be resold in compliance with Rule 144 of the Securities Act of 1933. As of June 30, 2011, the Company had approximately 5,000 holders of record of its common stock. Dividends The Company has not declared any cash dividends, nor does it intend to do so. The Company is not subject to any legal restrictions related to the payment of dividends, except that dividends may not be paid to render the Company insolvent. Dividend policy will be based on the Company’s cash resources and needs and it is anticipated that all available cash will be needed for the Company’s operations in the foreseeable future. Securities authorized for issuance under equity compensation plans The Company currently has one equity compensation plan.Prior to 2000, the Company had three additional stock option plans. There are 47,805 options for shares authorized under those plans that have not been granted. The Company has recorded the following information under its continuing Incentive Stock Option Plans: The 2006 Incentive Stock Option Plan provides for the issuance of stock options for services rendered to us.The board of directors is vested with the power to determine the terms and conditions of the options.The Plan includes 5,000,000 shares.At June 30, 2011, options to purchase 4,952,195 shares have been granted and exercised, leaving 47,805 shares available for issuance under the 2006 Plan. Pursuant to employment agreements with its only senior officer, the Company granted options to purchase a total of 28,000,000 shares each at an exercise price of $0.02. As of June 30, 2011, 12,000,000 options have vested under these agreements. Additionally under the terms of these agreements, the officers may, at their election, accept stock or stock options in settlement of any amounts due them. As of June 30, 2011, approximately, $1,600,000 is owed to the officers for back wages and advances and subject to settlement under these terms. As of June 30, 2011, the Company has insufficient authorized shares available to issue in settlement of the terms of these agreements. Number of securities Number of securities to Weighted-average remaining available for be issued upon exercise exercise price of Future issuance under of outstanding options, outstanding options, equity compensation plans warrants and rights warrants and rights (excluding securities Plan category (a) (b) in column (a)) (c) Equity compensation plans approved by security holders None None None Equity compensation plans not approved by securities holders None Other options granted pursuant to Employment Agreements None Total ITEM 6.SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. -10- ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance.Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events.You should not place undue certainty on these forward-looking statements, which apply only as of the date of this prospectus. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Liquidity and Capital Resources On June 30, 2011, we had current assets of $277,181 and current liabilities of $2,453,552 compared to June 30, 2010 when we had $158,203 in current assets and $1,759,720 in current liabilities. The current liabilities include amounts owed to two senior Officers in the amount of $1,614,200.The Company has $20,651 in debt under 37 and 48 month capital lease agreements for the purchase of a new generator and a loader.Our working capital ratio on June 30, 2011 remains negative, and the decline in working capital over time has been straining the Company’s ability to progress.The Company has no secured outside sources of liquidity and has been relying upon the short term loans and salary deferments from senior management to maintain operations. Critical Accounting Policies Intangible Assets Management believes that the carrying value of its technology licenses, patents and manufacturing rights are fairly stated at cost less amortization based upon the estimated present value of cash flows. Revenue is recognized when the equipment is delivered. Revenue Recognition The Company generally requires its customers to pay a 50 % deposit on all orders prior to the commencement of fabrication. These monies are reported as a current liability until the equipment is delivered and any performance conditions are met at which time it is recognized as revenue. Generally, deposits received are non-refundable. Performance Guarantees In a special case, the Company sold one machine during the year and received a partial payment. The intent was to allow the customer, with our assistance, to adapt the equipment to their specific use and local conditions. The final payment is contingent upon achieving those certain performance conditions. To date, those conditions have not been met and the related revenues have not yet been recorded. Method of Accounting for our Interest in Joint Ventures In the year ended June 30, 2008, the Company changed its method of accounting for its investment in the Malaysian joint venture to the equity method. Consequently, the carrying value of the asset was reduced by its share of the accumulated losses incurred to date.Last year, due to the lack of availability of audited financial reports, we concluded that there was doubt regarding the ability of the joint venture to continue as a going concern, and consequently, we reduced the carrying value of our interest in the Malaysian joint venture to zero. During the year ended June 30, 2009, we entered into an agreement to form a joint venture in Korea. Last year, due to the lack of availability of audited financial reports, we concluded that there was doubt regarding the ability of the joint venture to operate as going concern, and consequently, we have reduced the carrying value of our interest in the Korean joint venture to zero. -11- Going Concern As shown in the accompanying financial statements, we have incurred significant losses since inception.The future of our Company is dependent upon our ability to obtain sufficient financing and upon achieving future profitable operations.These factors, among others, raise substantial doubt about our Company’s ability to continue as a going concern.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. As of June 30, 2011 there were 199,952,195 shares of our common stock issued and outstanding; unchanged from the previous year. The Company’s authorized shares are 200,000,000. Results of Operations – June 30, 2011 Total revenue for the year was $86,106 compared to $1,218,066 for last year. Revenue for both years includes royalties and the recovery of expenses. Net losses for the year were $1,121,250 compared to a net loss of $664,023 last year. The company anticipates future revenue to come from equipment sales, as well as its share in future profits from joint ventures, and from royalties and license fees. Sales are recorded when the equipment is shipped as per our revenue recognition policy. Project Updates First American Scientific Corp ( Malaysia ) Bhd. Sdn, 50/50 joint venture The joint venture sold and delivered three KDS machines during the fiscal year 2011.Royalties received in fiscal year 2011 year amounted to $70,363 USD on three sales compared to $49,291 in fiscal year 2010 on two sales. JP FASKorea Co Ltd, 50/50 – joint venture – South Korea In October 2008, the Company signed a new exclusive license agreement for the manufacturing and marketing of the KDS System in South Korea with JP FASKorea Co. Ltd. As part of the agreement, JP FASKorea Co. Ltd assumed prior obligations of JNK Heaters, the previous Korean License who purchased and installed a fully operational KDS at its facility in Seoul. JP FASKorea Co Ltd. pays royalties for each machine sold in Korea. No KDS machines have been sold for the fiscal year 2011 under this agreement. Cover Technologies Inc – License for Eastern USA In October 2008, we signed an exclusive marketing license with Cover Technologies Inc for the states of New York, New Jersey, Massachusetts, Connecticut, Rhode Island, Vermont, New Hampshire, Maine and Florida.One condition of exclusivity was that they purchase a demonstration machine and adapt it to the local market conditions.The machine has now been set up and is operational. The customer is now developing applications for the paper and biomass industries on the eastern seaboard of the USA. No other KDS machines have been sold so far under this agreement. SIA EHT Engineering – License for Latvia In October 2009 we signed an exclusive marketing agreement with SIA EHT Engineering for Latvia, Lithuania, and Estonia.One condition of exclusivity was that they purchase a demonstration machine and adapt it to the local market conditions.The customer is has developed a unique algae-based fertilizer which it sells in Northern Africa. The first demonstration machine was delivered in 2009 and is operational. -12- Other contracts and agreements: Agreement in Principle – Brazil On November 11, 2008, the Company signed an agreement to form a joint venture to be named First American Scientific Brazil Ltda. for the manufacture, marketing, and operation of KDS equipment in Brazil. During subsequent negotiations, it was decided to grant a license to the Brazilian group rather than form a joint venture.A new agreement has been reached and is now being translated into Portuguese which is still pending. Memorandum of Understanding – Hong Kong The Company has reached an agreement with a Hong Kong engineering firm to run demonstration trials processing sludge from a waste water treatment site in Mainland China. Formal plans and documentation have been finalized and the machine has been shipped. The project, if successful, will result in the sale of one KDS machine, and could expand to include further multiple sales. Marketing Agreements We offer our products for sale worldwide using non-exclusive marketing representatives and local companies who promote and sell our equipment to their customers in their regions. Employment Agreements with Senior Management On July 1, 2008, the Company signed Employment Agreements with two of its senior officers providing an option for the issue of stock in lieu of payment for unpaid salaries and loans, grant of annual stock options, and provisions for compensation on termination due to change of control or otherwise, and to provide for collateral for unpaid debts. In case of early termination, these agreements provide for an acceleration of the total contracted amount due until the end of term of the contract, and an immediate vesting of all stock options to be granted therein. Research and Development We continue to focus on improving the KDS equipment’s processing capacity and improve efficiencies for several different applications. We have determined that processing of softer materials such as biomass and pulp sludge currently represent the highest and best use for our technology and the most probable to generate sales. A fully equipped demonstration facility is set up in Abbotsford, Canada, to perfect the sludge application and improve the KDS machine drying capabilities. Progress will be announced as it materializes, but, presently, due to cash flow limitations, new research is moving ahead only as funds become available. Inflation Inflation has not been a factor affecting current operations, and is not expected to have any material effect on operations in the near future. Foreign Operations We rent office space in Abbotsford, British Columbia, Canada, and our demonstration facility is located on the adjacent property. Foreign exchange exposure The Company uses the US dollar as its functional currency and records all international contracts in US dollars, except for sales to Canadian customers which are recorded in Canadian dollars and then translated to US dollars.These translations are reported as exchange gains and losses and included in Net Income. -13- The majority of our operational expenses, including fabrication costs, are incurred in Canadian dollars.Fluctuations in the value of the US dollar vs. the Canadian dollar affect our Canadian dollar based assets and liabilities. These changes are reported as exchange gains and losses and are included in Net Income. Relative to our total financial position, these changes are not considered material at this time. We attempt to, whenever practical, meet our Canadian obligations with our Canadian dollars, and meet our US obligations with our US dollars which we hold in separate accounts. This minimizes our exposure to currency fluctuations as much as possible. Trends Sales efforts are beginning to bring results, particularly in the waste to green energy sector, a sector where international government support and funding is growing. To meet the expected growth in demand we have hired new marketing staff and we continue to expand our marketing network throughout the USA, Canada and Mexico, Asia, Europe, and South America. Pending Litigation On October 1, 2010, the Company’s subsidiary, First American Scientific (Canada) Ltd, received notice that they have been jointly named as a defendant along with our manufacture in a statement of claim filed in the Supreme Court of Newfoundland and Labrador Action 2for breach of warranty and compensatory damages. The claim is for unspecified general, special, punitive and aggravated damages.The Company denies any wrong doing, and considers the claims to be frivolous.At this time, the Company is unable to determine if any loss is probable or estimate a range of a loss. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INDEX Report of Independent Registered Public Accounting Firm F-1 Financial Statements Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) F-3 Consolidated Statement of Stockholders’ Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 -14- To the Board of Directors and Stockholders of First American Scientific Corp. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying consolidated balance sheets of First American Scientific Corp. as of June 30, 2011 and 2010, and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity and cash flows for each of the years in the two-year period ended June 30, 2011. First American Scientific Corp.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of First American Scientific Corp. as of June 30, 2011 and 2010, and the results of its operations and its cash flows for each of the years in the two-year period ended June 30, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2, the Company has a history of operating losses, has limited cash resources, has negative working capital, the inability to issue additional authorized common stock and its viability is dependent upon its ability to meet its future financing requirements and the success of future operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding those matters also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ BEHLERMICK PS BehlerMick PS Spokane, Washington October 13, 2011 F-1 -15- FIRST AMERICAN SCIENTIFIC CORP. CONSOLIDATED BALANCE SHEETS June 30, June 30, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance - Sales tax refunds Inventory Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Property and equipment Less: accumulated depreciation ) ) TOTAL PROPERTY AND EQUIPMENT OTHER ASSETS Patents and manufacturing rights, net of amortization Investments in joint ventures ( see Note 9 ) - - TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deposits on Future Sales - Salaries payable - related parties ( see Note 7 ) Current portion of Capital lease Obligation Advances payable to related parties TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Capital lease obligations TOTAL LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES - - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock - $.001 par value, 200,000,000 shares authorized; 199,952,195 shares issued and outstanding Stock Options Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ (The accompanying notes are an integral part of these Financial Statements) F-2 -16- FIRST AMERICAN SCIENTIFIC CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Years ended June 30 REVENUES Revenues from equipment and machine sales $ $ Royalty & Licensing fees Expenses recovered Total Revenue COST OF SALES GROSS PROFIT OPERATING EXPENSES Advertising Amortization and depreciation Marketing Professional services Wages Management Compensation Management share based compensation Commissions Research and development General and administration Warranty claims - Bad debt expense Rent Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Gain on sale of asset - Foreign Exchange Gains ( Losses) ) ) Total Other Income (Expense) ) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAXPROVISION - - NET INCOME (LOSS) $ ) $ ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ ) $nil WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED (The accompanying notes are an integral part of these Financial Statements) F-3 -17- FIRST AMERICAN SCIENTIFIC CORP. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) 30/06//2011 Additional Total Common Stock Paid-in Stock Accumulated Stockholders’ Shares Amount Capital Options Deficit Equity (Deficit) Balance, June 30, 2009 ) ) Options vested - Net loss for the period ended June 30, 2010 - ) ) Balance, June 30, 2010 ) ) Options vested - Net loss for the period ended June 30, 2011 - ) ) Balance, June 30, 2011 ) ) (The accompanying notes are an integral part of these Financial Statements) F-4 -18- FIRST AMERICAN SCIENTIFIC CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS Year ended June 30 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (loss) $ ) $ ) Depreciation and amortization Stock and options issued for compensation Gain on sale of asset ) Adjustments to reconcile net loss to net cash used by operations: Decrease (increase) in accounts receivable Decrease (increase) in sales tax refunds ) Decrease (increase) in inventory ) Decrease (increase) in prepaid expenses ) Increase (decrease) in customer deposits held ) Increase (decrease) in accounts payable & accrued expenses Increase (decrease) in payables to related parties Net cash provided (used) by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment - ) Proceeds from sale of fixed assets Net cash provided (used) in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Principal payment on capital leases ) ) Loans from related parties - Net cash used by financing activities ) NET INCREASE (DECREASE) IN CASH ) Foreign exchange (gains) losses - CASH - Beginning of period CASH - End of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES: Interest expense $
